Title: Cotton Tufts to Abigail Adams, 10 February 1790
From: Tufts, Cotton
To: Adams, Abigail


Dear Madm
Boston Feby 10. 1789 [1790]
Our Genl Court is now in the Fourth Week of its Session; very little Business of Importance as yet finished The Leisure Season of the Year invites many of our good Folks to spin out the Session to a Length more favourable to their Purses than to the Interest of their Constituents. Much has been said of the Necessity of making Provision for restoring the public Credit, However no Tax or any other effectual Measure is as yet agreed upon— whether any Thing will be done to purpose before the Court rises is uncertain as many of the Members are of opinion that it will be best to wait the Decision of Congress on the Report of the Secretary of the Treasury—
The Cold has been severe for several Days— the Thermometer stood at. ○. this Morning— Sudden Deaths have ben frequent for a Week past— Mrs. Palmer was seized with a Paralisis on Friday Evening last & died the Night following—
Your Son Mr Thos. arrived in Boston last Saturday & is well— By a Letter from Mr Shaw I find Mrs. Shaw is well.
Mr Joy has offered the Land bought of S. Quincy at the Price He gave for it with the Interest from the Time of Purchase— his Memm. is enclosed for Your Consideration—
Be pleased to present my Affectionate Regards to Mr. Adams & Your Children—
I am with sincere Affection / Yours
Cotton Tufts
